EXHIBIT 10.7

CONSULTING AGREEMENT

CONSULTING AGREEMENT effective as of the later of the 12th day of February, 2009
or the date (the “Effective Date”) on which the Company (defined below)
initially consummates a finance transaction with 10X Fund L.P., a Delaware
limited partnership, by and between Pro-Pharmaceuticals, Inc., a Nevada
corporation the (“Company”), and Medi-Pharmaceuticals, Inc., a Nevada
corporation (the “Consultant”). The Consultant confirms that it currently
employs David Platt, Ph.D. (“Platt”) and Eliezer Zomer, Ph.D. (“Zomer”), each a
resident of Newton, Massachusetts and formerly employed by the Company.

WHEREAS, the Company requires certain consulting services in relation to
laboratory procedures and techniques; and

WHEREAS, the Consultant is capable of, and is willing to, provide such
consulting services to the Company.

NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:

 

1.

Engagement. During the Term (as defined below), the Consultant hereby agrees to
provide the Company the following consulting services: (a) the performance by
the Consultant of certain manufacturing and development services related to
DAVANAT®, a technology owned by the Company (the “Technology”); (b) training by
the Consultant to the Company’s technicians in best practices for certain
laboratory processes and procedures, including, but not limited to, manufacture
in accordance with Good Manufacturing Practices (GMP) and administration of the
Technology, at the reasonable request of the Company; and (c) upon request,
advice and review relative to current pre-clinical trials and clinical trials,
and submissions of information or other documentation, whether in the form of an
investigative new drug (IND) application, new drug application (NDA), drug
master file (DMF) or otherwise related based on such trials to the Food and Drug
Administration related to the Technology (the “Engagement”).

 

2. Compensation.

 

  (a) To the extent that services related to the Engagement are provided by
Platt, the Consultant shall receive no compensation.

 

  (b) To the extent that services related to the Engagement are provided by
Zomer, the Company shall pay Consultant (i) $9176 per month (one-half of Zomer’s
compensation at the Company prior to the Effective Date), the first payment of
which shall be not later than thirty (30) days after the Effective Date;
(ii) the employer’s portion of employment-related taxes related to the
compensation paid pursuant to the preceding clause (such amount to be included
monthly with such compensation); and (iii) $2,000 per month as reimbursement for
medical insurance incurred by Consultant on behalf of Zomer; provided, however,
that the Company’s obligation for the matters in clauses (ii) and (iii) shall
terminate if and when the Consultant has received at least $1,000,000 of
funding.



--------------------------------------------------------------------------------

Within ten business days after submission by the Company to the Food and Drug
Agency of the results of the pharmacokinetic study data relative to human
clinical trials of the Technology which are ongoing as of the Effective Date,
the Company shall grant Zomer fully vested cashless-exercise stock options
exercisable to purchase such number of shares, as the Company may reasonably
determine following consultation with Zomer, of the common stock of the Company
(“Common Stock”) for ten (10) years at an exercise price not less than the fair
market value of the Common Stock determined as of the date of the grant
(“Cashless Stock Options”).

Within ten business days after approval of an NDA by the FDA based on the
Technology, the Company shall grant Zomer such number of Cashless Stock Options
as the Company may reasonably determine following consultation with Zomer.

 

3. Technology Access. Zomer and Platt shall have access to the Company’s records
and property, at the sole expense of the Company, exclusively for purposes of
the provision of the services related to the Engagement and not for any other
use (collectively, the “Accessed Information”), as follows: (i) all patents
issued or pending related to the Technology; (ii) all Know-How (defined below)
of the Company, (iii) all clinical trial data and other applicable dossiers
related to products based on the Technology. The foregoing notwithstanding,
neither Platt, Zomer nor the Consultant shall have any right, title or interest
in the Technology or Accessed Information or any changes or improvements made to
thereto. For purposes of this Agreement, Know-How means (i) techniques, data and
information relating to any Company product within the field of oncology,
including, but not limited to, inventions, practices, methods, manufacturing
processes, knowledge, know-how, skill, trade secrets, experience, test data
(including pharmacological, toxicological, preclinical, and clinical test data;
data, records, and information derived form preclinical or clinical development,
regulatory submissions, adverse reactions, analytical and quality control data,
marketing, pricing, distribution, cost, sales and manufacturing data or
descriptions), and (ii) compound, compositions of matter and assays in the field
relating to the product.

 

4. Confidentiality. Except as otherwise permitted pursuant to that certain
Technology Sharing and Transfer Agreement between the parties hereto of
approximate even date, the Consultant shall, and take all commercially
reasonable steps to cause Zomer and Platt to, keep in confidence and not
disclose to any other person or entity the Accessed Information or any
non-public information related to the Technology, which obligation shall last
for as long as the Accessed Information or confidential information is a trade
secret and for five (5) years if it is not a trade secret but is confidential
information.

 

5. Term and Termination.

 

  (a) The Engagement hereunder shall be for a term of twenty-four (24) months
commencing on the Effective Date of this Agreement and terminating on the second
anniversary of the Effective Date (the “Term”).



--------------------------------------------------------------------------------

  (b) The Company may terminate the Engagement hereunder at any time without
cause, provided however, that if the Company terminates the Engagement hereunder
without cause prior to the completion of the Term, the Consultant shall retain
any previously paid Consulting Fee.

 

  (c) Upon termination of the Engagement, all rights, obligations and agreements
as between the parties provided in this Agreement, except for the rights,
obligations and agreements provided for in Sections 2(b), 4, 6-11 and as
otherwise provided for in this Agreement, shall terminate and the parties shall
be without recourse to one another under this Agreement, except as specified in
Section 7 below.

 

6. Independent Contractor. The parties acknowledge and agree that the
Consultant’s performance of the Services under this Agreement shall be in the
capacity of an independent contractor, and not an employee, of the Company. As
such: (a) the Consultant shall be free to exercise its discretion and
independent judgment as to the method and means of performance of the Services
subject to this Agreement; and (b) other than as set forth in this Agreement,
the Company shall have no liability to the Consultant with respect to any matter
arising out of or relating to the Engagement, including, but not limited to,
wages, salaries, benefits or severance.

 

7. Indemnification. The Consultant agrees to indemnify and hold harmless the
Company with respect to any damage or loss arising from the conduct of the
Consultant and/or the Consultant’s employees, representatives or agents, if any,
in the course of providing the Services under this Agreement, except as may
directly result from the use of information or materials provided by the
Company. The indemnification provisions in this Section 7 shall, notwithstanding
any provision to the contrary contained elsewhere in this Agreement, survive for
a period of three (3) years following any termination of the Engagement.

 

9. Modifications. This Agreement constitutes the entire agreement between the
parties hereto with regard to the subject matter hereof, superseding all prior
understandings and agreements whether written or oral. This Agreement may not be
amended or altered, except by a written instrument signed by the Company and the
Consultant.

 

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns, but may
not be assigned by either party without the prior written consent of the other,
except that the Company may assign this Agreement without the prior written
consent of the Consultant to a subsidiary or successor of the Company.

 

11. Waiver. No failure or delay by either party in exercising any right under
this Agreement will operate as a waiver of such right or any other right under
this Agreement.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding that
body of law applicable to conflicts of law.



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

14. FDA. The Consultant represents, warrants, and covenants that: (a) it will
perform the Services in a professional manner and in compliance with this
Agreement, professional and industry standards, all applicable and laws, rules
and regulations (including the Food, Drug, and Cosmetic Act and regulations
promulgated pursuant thereto) and current Good Laboratory Practice standards and
Good Clinical Practice standards; and (b) neither the Consultant nor any of its
employees have been debarred or are subject to debarment under the Food, Drug,
and Cosmetic Act.

 

15. Captions. Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provisions of this Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as a sealed
instrument as of the date first written above.

 

MEDI-PHARMACEUTICALS, INC. By:  

/s/ Frank Garofalo

Name:   Frank Garofalo Title:   President PRO-PHARMACEUTICALS, INC. By:  

/s/ Anthony D. Squeglia

Name:   Anthony D. Squeglia Title:   Chief Financial Officer